NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KELIIHULUHULU, AKA Alfred                       No. 16-16515
Napahuelua Spinney,
                                                D.C. No. 1:16-cv-00240-DKW-
                Plaintiff-Appellant,            RLP

 v.
                                                MEMORANDUM*
ELIZABETH ANN STRANCE; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Keliihuluhulu, a.k.a. Alfred Napahuelua Spinney, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

federal and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion a dismissal for failure to comply with a court

order. Edwards v. Marin Park, Inc., 356 F.3d 1058, 1063 (9th Cir. 2004). We

affirm.

      Because the record shows that Keliihuluhulu stood on his complaint, the

district court abused its discretion in converting its dismissal with leave to amend

into a sanction under Federal Rule of Civil Procedure 41(b) for failing to comply

with a court order. See Edwards, 356 F.3d at 1064-65 (dismissal under Rule 41(b)

is not appropriate where the plaintiff makes an affirmative choice not to amend the

complaint).

      Nevertheless, the district court properly dismissed Keliihuluhulu’s action as

barred by judicial immunity. See Duvall v. County of Kitsap, 260 F.3d 1124, 1133

(9th Cir. 2001) (judges are generally immune from suit for money damages).

Because we affirm on the basis of judicial immunity, we do not consider

Keliihuluhulu’s contention regarding the district court’s application of the Rooker-

Feldman doctrine.

      The district court did not abuse its discretion in denying Keliihuluhulu leave

to amend his claims to the extent that they were barred by judicial immunity

because amendment would have been futile. See Reddy v. Litton Indus., Inc., 912

F.2d 291, 296 (9th Cir. 1990) (setting forth standard of review and explaining that

leave to amend can be denied where amendment would be futile).


                                          2                                    16-16515
      We reject as without merit Keliihuluhulu’s contentions that he is not subject

to the laws of the United States or the state of Hawaii.

      We do not consider the supplemental evidence that Keliihuluhulu has filed

because the submitted evidence was submitted for the first time on appeal.

      AFFIRMED.




                                          3                                  16-16515